EXHIBIT 21 Subsidiaries of The Dow Chemical Company At December 31, 2009 Location* % Ownership This list includes companies for which the effective ownership by The Dow Chemical Company is 50 percent or more. The Dow Chemical Company Delaware Americas Styrenics LLC (1) Delaware 50 Arabian Chemical Company (Latex) Ltd. (1) Saudi Arabia 50 Arabian Chemical Company (Polystyrene) Limited (1) Saudi Arabia 50 ARAKAWA Europe GmbH Germany 60 Battleground Water Company (82) Texas 9 Buildscape, LLC Delaware 100 CanStates Holdings Inc. Oklahoma 100 ANGUS Chemical Company Delaware 100 CD Polymers Inc. Delaware 100 Centen Ag Inc. Delaware 100 Dow AgroSciences LLC (9) Delaware 39 DowBrands Inc. (17) Delaware 8 Mycogen Corporation (16) California 12 Chemars Inc. Delaware 100 Chemars III LLC Delaware 100 Chemtech II L.P. (8) Delaware 22 DC Partnership Management Inc. Delaware 100 DowBrands L.P. (6) Delaware 42 DCOMCO, Inc. Delaware 100 Denmerco Inc. Delaware 100 Dexco Polymers Operating Company LLC (1) Texas 50 Dexco Polymers LP (1) (23) Texas 1 Diamond Capital Management Inc. Delaware 100 DML Holding Inc. (36) Delaware 89 Dofinco, Inc. Delaware 100 Dow Capital International LLC Delaware 100 Dow Chemical (Australia) Limited Australia 100 Dow Australia Superannuation Fund A Pty Limited Australia 100 Dow Chemical (China) Investment Company Limited China 100 Dow Chemical (China) Company Limited China 100 Dow Chemical (Guangzhou) Company Limited China 100 Dow Chemical (Shanghai) Company Limited China 100 Dow Chemical (Zhangjiagang) Company Limited (13) China 85 Dow S/B Latex (Zhangjiagang) Co. Ltd. (12) China 61 Guangdong Zhongshan Amerchol Specialty Chemicals Co., Ltd. China 90 SAL Petrochemical (Zhangjiagang) Company Limited (15) China 10 Zhejiang Pacific Chemical Corporation China 100 Dow Chemical Delaware Corp. Delaware 100 Chemtech II L.P. (8) Delaware 73 Chemtech Portfolio Inc. (11) Texas 33 Chemtech Portfolio II Inc. Michigan 100 Dow Chemical (Hong Kong) Limited Hong Kong 100 Dow Chemical International Ltd. Delaware 100 Calvin Capital LLC Delaware 100 Dow Chemical Thailand Ltd. Thailand 100 Dow International Holdings Company (27) Delaware 1 Dow International Holdings S.A. (86) Switzerland 1 Pacific Plastics (Thailand) Limited (47) Thailand 51 Petroquimica-Dow S.A. (Petrodow) Chile 100 Dow Chemical Korea Limited (40) Korea 86 Dow Chemical (NZ) Limited New Zealand 100 Dow Chemical Pacific Limited Hong Kong 100 Dow Chemical Pacific (Singapore) Private Limited Singapore 100 Dow Chemical InternationalPvt. Ltd. (32) India 99 Dow Chemical (Malaysia) Sdn. Bhd. Malaysia 100 Styron Holdings Asia Pte. Ltd. Singapore 100 Dow Chemical (Zhangjiagang) Company Limited (13) China 15 Dow S/B Latex (Zhangjiagang) Co. Ltd. (12) China 39 175 SAL Petrochemical (Zhangjiagang) Company Limited (15) China 90 G.Z. Holdings Pte. Ltd. Singapore 100 PT Dow Chemical Indonesia (18) Indonesia 15 Dow Chemical (Singapore) Private Limited Singapore 100 Dow Chemical InternationalPvt. Ltd. (32) India 1 Dow Chemical Taiwan Limited Taiwan 100 Dow Chemical Telecommunications Corp. Delaware 100 Dow Credit Corporation Delaware 100 Dow Customs & Trade Inc. Delaware 100 Dow Deutschland Inc. Delaware 100 Dow Chemical Inter-American Limited Delaware 100 Dow Quimica de Colombia S.A. (5) Colombia 10 Dow Deutschland Management Inc. Delaware 100 Dow Engineering Company Delaware 100 Dow Engineering, Inc. Michigan 100 Dow Environmental Inc. Delaware 100 Dow Financial Services Inc. Delaware 100 Dow Global Technologies Inc. Delaware 100 Chemtech Portfolio Inc. (11) Texas 67 Dow Petrochemicals Holding LLC (48) Delaware 25 Daulat Holdco LLC Delaware 100 K-D Petrochemicals C.V. (1) (53) Netherlands 1 K-Dow Petrochemicals GmbH (1) Switzerland 50 K-D Petrochemicals C.V. (1) (53) Netherlands 47 Dow Technology Investments LLC (43) Delaware 50 Dow Holdings LLC Delaware 100 Dow Corning Corporation (1) Michigan 50 Dow Hydrocarbons and Resources LLC Delaware 100 Cayuse Pipeline, Inc. Texas 100 Dow Intrastate Gas Company Louisiana 100 Dow Pipeline Company Texas 100 K/D/S Promix, LLC (1) Texas 50 Midland Pipeline Corp. Delaware 100 Fort Saskatchewan Ethylene Storage Corporation (1) Canada 50 Fort Saskatchewan Ethylene Storage Limited Partnership (1) (14) Canada 1 DowBrands L.P. (6) Delaware 58 Dow Internacional Mexicana S.A. de C.V. Mexico 100 Dow International B.V. Netherlands 100 Dow International Financial Services Ireland 100 Dow Capital Public Limited Company Ireland 100 Dow International Holdings Company (27) Delaware 72 DC Spectrum Holding C.V. (44) Netherlands 99 Cooperatieve DC Prisma Holding U.A. (45) Netherlands 99 Dow Dutch Holding B.V. Netherlands 100 DC Galaxy Holding C.V. (46) Netherlands 1 Dow Europe Finance I B.V. Netherlands 100 Dow International Holdings S.A. (86) Switzerland 99 DC Galaxy Holding C.V. (46) Netherlands 99 Dow Europe Holding B.V. Netherlands 100 BASF DOW HPPO B.V. (1) Netherlands 50 BASF DOW HPPO Technology B.V. (1) Netherlands 50 Control Securities Finance (Consecfin) B.V. Netherlands 100 DC Finance Canada B.V. Netherlands 100 Domaluna B.V. Netherlands 100 Dow Austria Gesellschaft m.b.H Austria 100 Dow Belgium B.V.B.A. Belgium 100 Dow Benelux B.V. Netherlands 100 Dow Netwerk B.V. Netherlands 100 Emergo Finance C.V. (1) Netherlands 50 176 Polyol Belgium B.V.B.A. (10) Belgium 99 Valuepark Terneuzen Beheer B.V. (1) Netherlands 50 Valuepark Terneuzen C.V. (1) (31) Netherlands 1 Dow Beteiligungsgesellschaft mbH & Co. KG Germany 100 Dow Olefinverbund GmbH (50) Germany 5 Dow Chemical Company Limited United Kingdom 100 Autothane Limited United Kingdom 100 Cromarty Petroleum Company Limited (1) United Kingdom 50 Hyperlast Limited United Kingdom 100 ALH Rail Coatings Limited (1) United Kingdom 50 Hypertec Print Services Limited United Kingdom 100 Xitrack Limited (1) United Kingdom 50 Dow Chemical Iberica S.L. Spain 99 Terminal de Atraque de Productos Petroquimicos, AIE (1) Spain 50 Transformadora de Etileno A.I.E. (1) Spain 50 Dow Chemical Korea Limited (40) Korea 14 Dow Chemical OOO Russia 100 Dow Chemical Romania S.R.L. Romania 100 Dow Deutschland Verwaltungs Vertriebs GmbH Germany 100 Dow Deutschland Vertriebs GmbH & Co. OHG (85) Germany 30 Dow Europe GmbH Switzerland 100 Dolpa S.a.r.l. Luxembourg 100 Dow-GACL SolVenture Limited (1) India 50 Dow Chemical IMEA GmbH Switzerland 100 Dow Contract Services FZE Dubai 100 Dow Egypt Services Limited (49) Egypt 25 Dow Mideast Systems S.A.E. (JSC) (2) Egypt 1 Dow France S.A.S. France 100 Dow Hellas A.E. Greece 100 Dow Hungary Kft. (29) Hungary 99 Dow InterBranch B.V. Netherlands 100 Business Process Service Center Terneuzen B.V. Netherlands 100 Dow Danmark A/S Denmark 100 Dow Hungary Kft. (29) Hungary 1 Dow Mideast Systems S.A.E. (JSC) (2) Egypt 1 Dow Norge A/S Norway 100 Dow Saudi Arabia Company (41) Saudi Arabia 15 Dow Turkiye Kimya Sanayi ve Ticaret Limited Sirketi (3) Turkey 1 Dow Zwijndrecht B.V.B.A. (24) Belgium 1 Santa Vitoria Acucar e Alcool Ltda. (1) Brazil 50 Dow Italia s.r.l. Italy 100 Dow AgroSciences Italia s.r.l. Italy 100 Dow Italia Divisione Commerciale s.r.l Italy 100 Dow Mideast Systems S.A.E. (JSC) (2) Egypt 98 Dow Egypt Services Limited (49) Egypt 75 Dow Olefinverbund GmbH (50) Germany 95 ANGUS Chemie GmbH Germany 100 Dow Stade Produktions GmbH & Co. OHG (35) Germany 30 Dow Wolff Cellulosics GmbH & Co. OHG (42) Germany 50 Dow AgroSciences GmbH Germany 100 Dow Deutschland Anlagengesellschaft mbH Germany 100 Dow Wolff Cellulosics GmbH Germany 100 Probis GmbH Germany 100 UPPC GmbH Germany 100 UPPC Ltd. United Kingdom 100 Haltermann Products GmbH Germany 100 Dow MF Produktion GmbH & Co. OHG (83) Germany 30 Dow Pipeline Gesellschaft mbH & Co. KG Germany 80 Dow Pipeline Verwaltungsgesellschaft mbH Germany 80 177 SAFECHEM Europe GmbH Germany 100 Dow Deutschland Vertriebs GmbH & Co. OHG (85) Germany 70 Dow MF Produktion GmbH & Co. OHG (83) Germany 70 Dow Stade Produktions GmbH & Co. OHG (35) Germany 70 Dow Wolff Cellulosics GmbH & Co. OHG (42) Germany 50 Dow Plastics and Chemicals Holding B.V. Netherlands 100 K-D Petrochemicals C.V. (1) (53) Netherlands 1 Dow Polska Sp.z.o.o. Poland 100 Dow Portugal - Produtos Quimicos, Unipessoal, Lda. Portugal 100 Dow Saudi Arabia Company (41) Saudi Arabia 85 Dow Southern Africa (Pty) Ltd South Africa 100 Dow Suomi OY Finland 100 Dow Sverige AB Sweden 100 Dow Turkiye Kimya Sanayi ve Ticaret Limited Sirketi (3) Turkey 99 Dow (Wilton) Limited United Kingdom 100 Dow Zwijndrecht B.V.B.A. (24) Belgium 99 Edulan A/S Denmark 100 Edulan U.K. Limited United Kingdom 100 Haltermann B.V.B.A. Belgium 100 HPPO Holding & Finance C.V. (1) Netherlands 50 MEGlobal B.V. (1) Netherlands 50 MTP HPJV C.V. (1) Netherlands 50 MTP HPJV Management B.V. (1) Netherlands 50 Oman Petrochemical Industries Company LLC (1) Oman 50 Polyol Belgium B.V.B.A. (10) Belgium 1 RUS Polyurethanes Holding B.V. Netherlands 58 Dow Izolan OOO (51) Russia 100 Dow Izolan Ukraine LLC (52) Ukraine 100 UC Investment B.V. Netherlands 100 EQUATE Marketing Company E.C. (1) Bahrain 50 Rofan Automation and Information Systems B.V. Netherlands 100 Terneuzen Partnership Services B.V. Netherlands 100 Valuepark Terneuzen C.V. (1) (31) Netherlands 49 Dow Netherlands Investments LLC Delaware 100 Cooperatieve DC Prisma Holding U.A. (45) Netherlands 1 Dow Netherlands Holdings LLC Delaware 100 DC Spectrum Holding C.V. (44) Netherlands 1 DowBrands Inc. (17) Delaware 79 Dow International Technology Corporation Delaware 100 Dow Kokam LLC (1) Delaware 50 Dow Kakoh Kabushiki Kaisha Japan 65 Dow Pacific Holdings B.V. Netherlands 100 Dow Petrochemicals Holding LLC (48) Delaware 25 Dow Quimica Argentina S.A. (25) Argentina 76 Dow Quimica Chilena S.A. (26) Chile 89 Dow Quimica de Colombia S.A. (5) Colombia 90 Dow Quimica Mexicana S.A. de C.V. (21) Mexico 85 Dow Roofing Systems LLC Delaware 100 Dow South Africa Holdings (Pty) Ltd. South Africa 100 Sentrachem Limited South Africa 100 Cisvaal (Proprietary) Limited South Africa 100 Minchem International Inc. South Africa 100 South African Polymer Holdings (PTY)Ltd. South Africa 100 Dow Trading S.A. Switzerland 100 Dow Trent Limited United Kingdom 100 Dow UK Limited United Kingdom 100 Haltermann Limited United Kingdom 100 Ascot Investments Limited United Kingdom 100 Ascot Chemicals Limited United Kingdom 100 178 Haltermann Pension Trustees Limited United Kingdom 100 Suter Limited United Kingdom 100 Dow Venezuela, C.A. (7) Venezuela 36 Dow Verwaltungsgesellschaft mbH Germany 100 DSL Holdings Inc. Delaware 100 Dow Reichhold Specialty Latex LLC (1) Delaware 50 DW Dexco Investment LLC Delaware 100 Dexco Polymers LP (1) (23) Texas 49 Equipolymers B.V. (1) Netherlands 50 Essex Chemical Corporation New Jersey 100 Essex Specialty Products LLC New Jersey 100 American Mortell Corporation Texas 100 Mortell Company Delaware 100 Dow International Holdings Company (27) Delaware 8 GWN Holding, Inc. (37) Delaware 27 Wuhan Essex Chemical Co., Ltd. China 100 FilmTec Corporation Delaware 100 OMEX Overseas Holdings Inc. Virgin Islands 100 Zhejiang OMEX Environmental Engineering Co., Ltd. China 100 Flexible Products Company Georgia 100 Flexible Products Company of Canada, Inc Canada 100 Forbanco Inc. Delaware 100 General Latex and Chemical Corporation Massachusetts 100 GNS Enterprises, LLC Georgia 100 GNS Technologies, LLC Georgia 100 Great Western Pipeline Company, Inc. California 100 GWN Holding, Inc. (37) Delaware 66 Dow Canada Holding LP Canada 100 Dow Canadian Holding B.V. Netherlands 100 Daulat Canada Holding LP Canada 100 3229809 Nova Scotia Company Canada 100 Dow Investment Argentina S.A. (54) Argentina 97 PBBPolisur S.A. (34) Argentina 72 PBBPolisur S.A. (34) Argentina 28 Dow Investment Argentina S.A. (54) Argentina 3 K-D Petrochemicals C.V. (1) (53) Netherlands 1 SD Group Service Co., Ltd. (1) Thailand 50 Siam Polyethylene Company Limited (84) Thailand 1 Siam Polyethylene Company Limited (84) Thailand 49 Dow Canada Holding B.V. Netherlands 100 Dow Chemical Canada ULC Canada 100 Dow Chemical Finance Canada ULC Canada 100 Dow Brasil S.A. Brazil 100 Branco Dow Compostos de Engenharia S.A. Brazil 100 Cambricos de Uruguay S.A. Uruguay 100 Dopec Industria E Comercio Ltda. Brazil 100 Dow Especialidades Quimicas Ltda. Brazil 100 Dow Brasil Sudeste Industrial Ltda. Brazil 100 Keytil Sociedad Anonima Uruguay 100 Modeland International Holdings Inc. (28) Barbados 59 Fort Saskatchewan Ethylene Storage Limited Partnership (1) (14) Canada 49 H-D Tech Inc. (1) Canada 50 MEGlobal Canada Inc (1) Canada 50 Petromont and Company, Limited Partnership (1) Canada 50 Petromont Inc. (1) Canada 50 Ifco Inc. Delaware 100 Chemtech II L.P. (8) Delaware 5 Ion Holdings LLC (20) Delaware 60 Ion Investments S.a.r.l. Luxembourg 100 179 Intarsia Corporation Delaware 99 Liana Limited Delaware 100 Dorinco Insurance (Ireland) Limited Ireland 100 Dorinco Reinsurance Company Michigan 100 Dorintal Reinsurance Limited Bermuda 100 Timber Insurance Limited Bermuda 100 LG DOW Polycarbonate Limited (1) Korea 50 Pacific Plastics (Thailand) Limited (47) Thailand 49 Productos Quimicos Peruanos S.A. (30) Peru 91 PT Dow Chemical Indonesia (18) Indonesia 85 Raven Group Ltd. Delaware 100 RavenWorks Ltd. Delaware 100 Rofan Services Inc. Delaware 100 Dow AgroSciences LLC (9) Delaware 10 DowBrands Inc. (17) Delaware 2 Ion Holdings LLC (20) Delaware 40 Mycogen Corporation (16) California 88 Dow AgroSciences LLC (9) Delaware 51 Alsan Research (1) Iowa 50 Bayer DAS (Private) Ltd (1) Pakistan 50 DAS Agricultural Investment Holding Company Ltd. Mauritius 100 Dow AgroSciences India Pvt. Ltd. (33) India 1 Nantong DAS Chemical Company Limited China 100 DERe Insurance Company Vermont 100 Dintec Agrichemicals LLC (1) Delaware 50 Dow AgroSciences Agricultural Products Limited Mauritius 100 Dow AgroSciences India Pvt. Ltd. (33) India 99 Dow AgroSciences B.V. Netherlands 100 Ambito DAS S.A. (1) Argentina 50 ChacoDAS S.A. (1) Argentina 50 DASER AGRO S.A. (1) Argentina 50 Desab S.A. (1) Argentina 50 Dintec Agroquimica Produtos Quimicos, Lda. Portugal 66 Distribuidora de Agroquimicos del Sureste de la Republica S.A. de C.V. (1) Mexico 50 Dow AgroSciences A.S. Turkey 100 Dow AgroSciences Argentina S.A. (22) Argentina 89 Dow AgroSciences Bolivia S.A. (38) Bolivia 1 Dow AgroSciences Paraguay S.A. (39) Paraguay 1 Dow AgroSciences Asia Sdn. Bhd. Malaysia 100 Dow AgroSciences Australia Limited Australia 100 Dow AgroSciences Bolivia S.A. (38) Bolivia 98 Dow AgroSciences Canada Inc. Canada 100 Dow AgroSciences Chile S.A. Chile 100 Dow AgroSciences Costa Rica S.A. Costa Rica 100 Dow AgroSciences Danmark A/S Denmark 100 Dow AgroSciences de Colombia S.A. Colombia 100 Dow AgroSciences de Mexico S.A. de C.V. Mexico 100 Dow AgroSciences Export S.A.S. France 100 Dow AgroSciences Guatemala S.A. Guatemala 100 Dow AgroSciences Iberica S.A. Spain 100 Dow AgroSciences Industrial Ltda. Brazil 100 Agromen Tecnologia Ltda. Brazil 100 Dow AgroSciences Limited United Kingdom 100 Dow AgroSciences (Malaysia) Sdn Bhd Malaysia 100 Dow AgroSciences (NZ) Limited New Zealand 100 Dow AgroSciences OOO Russia 100 Dow AgroSciences Pacific Limited Hong Kong 100 Dow AgroSciences Paraguay S.A. (39) Paraguay 99 Dow AgroSciences Bolivia S.A. (38) Bolivia 1 180 Dow AgroSciences Polska Sp z.o.o. Poland 100 Dow AgroSciences Hungary Kft. (19) Hungary 1 Dow AgroSciences S.A.S. France 100 Dow AgroSciences Distribution S.A.S. France 100 Dow AgroSciences s.r.o. Czech Republic 100 Dow AgroSciences Sverige A/B Sweden 100 Dow AgroSciences Taiwan Ltd. Taiwan 100 Dow AgroSciences Technology GmbH Switzerland 100 Dow AgroSciences Switzerland S.A. Switzerland 100 Dow AgroSciences Hungary KFT. (19) Hungary 99 Dow AgroSciences Vertriebsgesellschaft m.b.H. Austria 100 Dow Chemical Japan Limited Japan 100 Dow Venezuela, C.A. (7) Venezuela 54 Fedea S.A. (1) Argentina 50 I.C.R. - Intermedi Chimici Ravenna s.r.l. (1) Italy 50 JV Agro S.A. (1) Argentina 50 P.T. Dow AgroSciences Indonesia Indonesia 95 Rindes y Cultivos DAS S.A. (1) Argentina 50 Terramar JV S.A. (1) Argentina 50 Ubajay DAS S.A. (1) Argentina 50 Dow AgroSciences China Ltd. Delaware 100 Dow AgroSciences International Ltd. Delaware 100 Dow AgroSciences (Thailand) Limited Thailand 100 Dow AgroSciences Southern Africa (Proprietary) Ltd. South Africa 100 Sanachem Zimbabwe (Pvt) Ltd. Zimbabwe 100 DowBrands Inc. (17) Delaware 11 Mycogen Crop Protection, Inc. California 100 Mycogen S.A. de C.V. (4) Mexico 99 Mycogen Plant Science, Inc. Delaware 100 Agrigenetics, Inc. Delaware 100 Agrigenetics Molokai LLC Hawaii 100 Brodbeck Seeds LLC Delaware 100 Dairyland Seed Co., Inc. Wisconsin 100 Dow AgroSciences Argentina S.A. (22) Argentina 11 Duo Maize B.V. Netherlands 100 Mycogen S.A. de C.V. (4) Mexico 1 Mycogen Seeds-Puerto Rico Corporation Delaware 100 Pfister Seeds LLC Delaware 100 Renze Seeds LLC Delaware 100 Texas Triumph Seed Co., Inc. Texas 100 Monterey Seed Company, Inc. Texas 100 Phytogen Seed Company, LLC Delaware 54 Wenben Inc. Delaware 100 Rohm and Haas Company Delaware 100 AgroFresh Inc. Illinois 100 Charles Lennig & Company LLC Delaware 100 Rohm and Haas Australia Pty. Ltd. (55) Australia 1 Rohm and Haas Chile Limitada. (56) Chile 1 Rohm and Haas Colombia Ltda (57) Colombia 5 Elemica Holdings Limited Ireland 100 Rohm and Haas Argentina S.R.L. (58) Argentina 2 Rohm and Haas Australia Pty. Ltd. (55) Australia 99 Rohm and Haas Chemicals LLC (59) Delaware 23 CVD Incorporated Delaware 100 Morton Intermediate Company Delaware 100 Rohm and Haas Electronic Materials Taiwan Ltd. Taiwan 100 Morton International Co., Ltd. Japan 100 Nichigo-Morton Co., Ltd. (1) Japan 50 Rohm and Haas Credit LLC Delaware 100 181 Rohm and Haas (Bermuda), Ltd. Bermuda 100 Rohm and Haas China Investment Holding Company Ltd (60) Mauritius 1 Rohm and Haas Holdings Ltd. (61) Bermuda 99 Rohm and Haas Capital Corporation Delaware 100 Rohm and Haas Equity Corporation (62) Delaware 83 ROH Venture GmbH Germany 100 StoHaas Management GmbH (1) Germany 50 StoHaas Monomer GmbH & Co. KG (1) Germany 50 Rohm and Haas Asia, Inc. Delaware 100 Rohm and Haas Chemical (Thailand) Limited Thailand 100 Rohm and Haas China, Inc. Delaware 100 Beijing Eastern Rohm and Haas Company, Limited (BERHC) China 60 Rohm and Haas International Trading (Shanghai) Co. Ltd. China 100 Shanghai Eastern Rohm and Haas Company Ltd. China 59 Rohm and Haas Denmark Investments LLC Delaware 100 Rohm and Haas European Holding ApS (66) Denmark 1 Rohm and Haas Denmark A/S Denmark 100 Acima AG fur Chemische Industrie (67) Switzerland 50 Rohm and Haas (India) Pvt. Ltd. (68) India 1 Rohm and Haas China Investment Holding Company Ltd (60) Mauritius 19 Rohm and Haas Denmark Finance A/S Denmark 100 Acima AG fur Chemische Industrie (67) Switzerland 50 PT. Rohm and Haas Indonesia (69) Indonesia 99 RH Denmark Asia Plastics Additives Investment ApS Denmark 100 Weihai Jinhong Rohm and Haas Chemicals Co., Ltd China 51 RH DK ChemiHaas Holding ApS Denmark 100 RH DK Electronic Materials (Zhangjiagang) Holdings ApS Denmark 100 RH DK Korea FPD Holdings ApS Denmark 100 SKC Haas Display Films Co., Ltd. Korea 51 SKC Haas Display Films (USA) LLC Delaware 100 SKC Haas Display Films Japan K.K. Japan 100 SKC Haas Display Films Taiwan Ltd. Taiwan 100 SKC Haas Polska Sp.z o. o. Poland 100 SKC New Material (Suzhou) Co., Ltd. China 100 RH DK Korea OLED Holdings ApS Denmark 100 Dow Advanced Display Materials, Ltd. Korea 100 RH DK Mexico Holding ApS Denmark 100 Rohm and Haas Mexico, S. de R.L. de C.V. (70) Mexico 99 RH DK Monomer Investment ApS Denmark 100 RH DK Vietnam Holdings ApS Denmark 100 Rohm and Haas Vietnam Co., Ltd. Vietnam 100 Rohm and Haas (Shanghai) Specialty Coatings Investment ApS Denmark 100 Rohm and Haas (Shanghai) Specialty Coatings Co., Ltd. China 100 Rohm and Haas (UK) Holdings Ltd. United Kingdom 100 Morton International Limited United Kingdom 100 Rohm and Haas Electronic Materials Europe Ltd. United Kingdom 100 Shipley Chemicals Limited United Kingdom 100 Rohm and Haas UK Investment Ltd. United Kingdom 100 Rohm and Haas (UK) Limited United Kingdom 100 Lennig Chemicals Limited (1) United Kingdom 50 Rohm and Haas (Scotland) Limited United Kingdom 100 Rohm and Haas Electronic Materials AB Sweden 100 Rohm and Haas Electronic Materials Holdings UK Ltd. United Kingdom 100 Rohm and Haas Argentina S.R.L. (58) Argentina 98 Rohm and Haas Asia (Sanshui) Specialty Coatings Investment ApS Denmark 100 Rohm and Haas Foshan Specialty Materials Co., Ltd. China 100 Rohm and Haas Asia Investment Holding Co Ltd Mauritius 100 Rohm and Haas Bermuda Partner I GP (71) Bermuda 46 Rohm and Haas Denmark Bermuda GP ApS Denmark 100 182 Rohm and Haas Bermuda GP (72) Bermuda 47 Rohm and Haas Denmark Holding Company ApS Denmark 100 Rohm and Haas Denmark ER Finance ApS Denmark 100 Rohm and Haas Denmark European Investment ApS Denmark 100 Rohm and Haas Eastern Europe Holding ApS (73) Denmark 99 Finndisp Ltd. Russia 100 Limited Liability Company "Rohm and Haas" Russia 100 Rohm and Haas Polska Sp. z o.o. Poland 100 Rohm and Haas Europe Sales ApS Denmark 100 Rohm and Haas Europe Sarl Switzerland 100 Rohm and Haas Europe Services ApS Denmark 100 Rohm and Haas Europe Trading ApS (74) Denmark 84 RH Delaware Germany LLC Delaware 100 RH Switzerland Production Holding GmbH Switzerland 100 Rohm and Haas Electronic Materials Schweiz GmbH Switzerland 100 Rohm and Haas Electronic Materials Deutschland GmbH Germany 100 RH Deutschland Produktion Holding GmbH Germany 100 Rohm and Haas Deutschland Produktion GmbH & Co. KG Germany 100 Rohm and Haas Nordiska AB Sweden 100 Rohm and Haas South Africa (PTY) Limited South Africa 100 Rohm and Haas Kimya Sanayi Limited Sirketi (75) Turkey 1 Rohm and Haas Kimya Ticaret Limited Sirketi (76) Turkey 1 Rohm and Haas Turkey Distribution Holding ApS Denmark 100 Rohm and Haas Kimya Ticaret Limited Sirketi (76) Turkey 99 Rohm and Haas Kimyasal Urunler Uretim Dagitim ve Ticaret A.S. (77) Turkey 23 Rohm and Haas Turkey Industry Holding ApS Denmark 100 Rohm and Haas Kimya Sanayi Limited Sirketi (75) Turkey 99 Rohm and Haas Kimyasal Urunler Uretim Dagitim ve Ticaret A.S. (77) Turkey 37 Rohm and Haas Denmark Italia Production Holding ApS Denmark 100 Rohm and Haas Italia S.r.l. Italy 100 Rohm and Haas Eastern Europe Holding ApS (73) Denmark 1 Rohm and Haas Espana Production Holding, S.L. Spain 100 Rohm and Haas Espana, S.L. Spain 100 Rohm and Haas France Finance SAS France 100 Rohm and Haas International B.V. Netherlands 100 Morton Service B.V. Netherlands 100 Rohm and Haas B.V. Netherlands 100 Rohm and Haas Europe Trading ApS (74) Denmark 16 Rohm and Haas International SNC (78) France 99 RH France Production Holding SAS France 100 Rohm and Haas France S.A.S. France 100 Morton International S.A.S. France 100 Rohm and Haas Electronic Materials SAS France 100 Rohm and Haas France Investment SAS France 100 Rohm and Haas International SNC (78) France 1 Rohm and Haas Bermuda Partner II GP (79) Bermuda 99 Rohm and Haas Bermuda GP (72) Bermuda 53 Rohm and Haas Chemicals Singapore Pte. Ltd. Singapore 100 Rohm and Haas China Holding ApS Denmark 100 Rohm and Haas (China) Holding Co., Ltd. China 100 Rohm and Haas China Investment Holding Company Ltd (60) Mauritius 80 Rohm and Haas Denmark Bermuda Holding Company ApS Denmark 100 RH Asia Holding GmbH China 100 Rohm and Haas Electronic Materials Asia Limited Hong Kong 100 RH Denmark Dongguan Holding Company ApS Denmark 100 Rohm and Haas Electronic Materials (Shanghai) Ltd. China 100 Rohm and Haas Electronic Materials Singapore Pte. Ltd. (80) Singapore 50 Rohm and Haas HK China Investments Limited Hong Kong 100 Rohm and Haas Electronic Materials Singapore Pte. Ltd. (80) Singapore 50 183 Rohm and Haas Bermuda Partner I GP (71) Bermuda 53 Rohm and Haas Denmark China Investment ApS Denmark 100 PT. Rohm and Haas Indonesia (69) Indonesia 1 Rohm and Haas Bermuda Partner I GP (71) Bermuda 1 Rohm and Haas Bermuda Partner II GP (79) Bermuda 1 Rohm and Haas Latinoamerica, S. DE R.L. DE C.V. (81) Mexico 1 Rohm and Haas Mexico, S. de R.L. de C.V. (70) Mexico 1 Rohm and Haas Shanghai Chemical Industry Co.,Ltd. China 100 Rohm and Haas Finland Oy Finland 100 Rohm and Haas HK Dongguan Holding Limited Hong Kong 100 Rohm and Haas Electronic Materials Dongguan Ltd. China 100 Rohm and Haas India Investment ApS Denmark 100 Rohm and Haas (India) Pvt. Ltd. (68) India 99 Rohm and Haas Latinoamerica, S. DE R.L. DE C.V. (81) Mexico 99 Rohm and Haas Nederland B.V. Netherlands 100 Rohm and Haas Singapore (Pte.) Ltd. Singapore 100 Rohm and Haas European Holding ApS (66) Denmark 99 Rohm and Haas German Real Estate GmbH Germany 100 Rohm and Haas Korea Co., Ltd. Korea 100 Rohm and Haas Luxembourg Holding S.a.r.l. Luxembourg 100 Rohm and Haas Canada Finance Company/Compagnie de Finance Rohm et Haas Canada Canada 100 Rohm and Haas Canada Holdings LP (63) Canada 99 Rohm and Haas Canada LP (64) Canada 99 Rohm and Haas Canada Capital Inc. Canada 100 Rohm and Haas Canada Investments Inc./Placements Rohm et Haas Canada Inc. Canada 100 Rohm and Haas Canada Holdings LP (63) Canada 1 Rohm and Haas Canada LP (64) Canada 1 Rohm and Haas Texas Incorporated Texas 100 Battleground Water Company (82) Texas 52 ROH Monomer Holding Company Delaware 100 Rohm and Haas Investment Holdings Inc. (65) Delaware 27 Rohm and Haas Malaysia Sdn Bhd Malaysia 100 Rohm and Haas Holdings Ltd. (61) Bermuda 1 Rohm and Haas Equity Corporation (62) Delaware 12 Rohm and Haas Wood Treatment LLC Delaware 100 TM Holdings YK Japan 100 Toyo-Morton, Limited (1) Japan 50 Rohm and Haas Chile Limitada. (56) Chile 99 Rohm and Haas Colombia Ltda (57) Colombia 95 Rohm and Haas de Venezuela, C.A. Venezuela 100 Rohm and Haas Electronic Materials K.K. Japan 100 LeaRonal Japan Y.K. Japan 100 Rohm and Haas Japan Kabushiki Kaisha Japan 100 Japan Acrylic Chemical Co., Ltd. Japan 100 Rohm and Haas Equity Corporation (62) Delaware 2 Rohm and Haas Holdings LLC Delaware 100 Rohm and Haas Chemicals LLC (59) Delaware 76 Rohm and Haas Electronic Materials Holdings, Inc. Delaware 100 Rohm and Haas Electronic Materials CMP Inc. Delaware 100 Rohm and Haas Electronic Materials CMP Asia Inc. Delaware 80 Nitta Haas Trading Company Japan 100 Rohm and Haas Electronic Materials CMP Korea Ltd. Korea 100 Rohm and Haas Electronic Materials CMP Sdn. Bhd. Malaysia 100 Rohm and Haas Electronic Materials CMP Europe GmbH Germany 100 Rohm and Haas Electronic Materials CMP Holdings, Inc. Delaware 100 Rohm and Haas International Holdings Inc. Delaware 100 Rohm and Haas Asia Holdings B.V. Netherlands 100 Rohm and Haas Asia Taiwan Holdings B.V. Netherlands 100 Rohm and Haas Electronic Materials Asia-Pacific Co., Ltd. Taiwan 100 184 Rohm and Haas Electronic Materials BV Netherlands 100 Rohm and Haas Electronic Materials Korea Ltd. Korea 100 Styron Japan Y.K. Japan 100 Rohm and Haas Japan Holdings Y.K. Japan 100 Nitta Haas Incorporated (1) Japan 50 Rodel Particles, Inc. Japan 100 Rohm and Haas Taiwan, Inc. Taiwan 100 Rohm and Haas Electronic Materials LLC Delaware 100 Rohm and Haas Equity Corporation (62) Delaware 3 Rohm and Haas Latin America, Inc. Delaware 100 Rohm and Haas Chemicals LLC (59) Delaware 1 Rohm and Haas Investment Holdings Inc. (65) Delaware 64 Rohm and Haas New Zealand Limited New Zealand 100 Rohm and Haas Philippines, Inc. Philippines 100 Rohm and Haas Quimica Ltda. Brazil 100 Rohm and Haas Southeast Asia, Inc. Delaware 100 Rohm and Haas Vermont Company Vermont 100 RohmNova LLC (1) Delaware 50 Silicon Valley Chemical Laboratories Inc. California 80 Sentrachem US, Inc. Delaware 100 Hampshire Holdings, Inc. Delaware 100 Hampshire Chemical Corp. Delaware 100 Siam Polystyrene Company Limited (1) Thailand 50 Siam Styrene Monomer Co., Ltd. (1) Thailand 50 Siam Synthetic Latex Company Limited (1) Thailand 50 Styron Asia Limited Hong Kong 100 Sumitomo Dow Limited (1) Japan 50 TCM Technologies Inc. Delaware 100 Texas LNG Holdings LLC Delaware 100 Union Carbide Corporation New York 100 Amerchol Corporation Delaware 100 Benefit Capital Management Corporation Delaware 100 Calidria Corporation Delaware 100 Carbide Chemical (Thailand) Limited Thailand 100 Excellent Quality (Thailand) Company Limited Thailand 100 Catalysts, Adsorbents & Process Systems, Inc. Maryland 100 DML Holding Inc. (36) Delaware 11 Dow International Holdings Company (27) Delaware 19 Dow Petrochemicals Holding LLC (48) Delaware 25 Dow Quimica Argentina S.A. (25) Argentina 23 Dow Quimica Mexicana S.A. de C.V. (21) Mexico 15 Dow Venezuela, C.A. (7) Venezuela 10 Global Industrial Corporation New York 100 GWN Holding, Inc. (37) Delaware 7 Industrias Carlisil, S.A. Mexico 100 KTI Chemicals, Inc. Delaware 100 Modeland International Holdings Inc. (28) Barbados 41 Nippon Unicar Company Limited (1) Japan 50 P.T. Union Carbide Indonesia Indonesia 100 Penuelas Technology Park LLC Delaware 100 Seadrift Pipeline Corporation Delaware 100 Servicios de Quimicos Agricolas, S. A. Mexico 100 South Charleston Sewage Treatment Company West Virginia 100 UC Finco Inc. Delaware 100 UCAR Emulsion Systems International, Inc. Delaware 100 UCAR Emulsion Systems FZE Dubai 100 UCAR Interam Inc. Delaware 100 UCAR Louisiana Pipeline Company Delaware 100 UCAR Pipeline Incorporated Delaware 100 185 UCMG LLC Delaware 100 Umetco Minerals Corporation Delaware 100 Australia and New Zealand Exploration Company Delaware 100 Blue Creek Coal Company, Inc. Delaware 100 Predate Properties (Pty) Ltd. South Africa 100 Umetco Minerals Exploration Corporation Delaware 100 Union Carbide Asia Limited Hong Kong 100 Union Carbide (Guangdong Zhongshan) Company Limited China 75 Union Carbide Asia Pacific, Inc. Delaware 100 Union Carbide Chemicals & Plastics Technology LLC Delaware 100 Dow Petrochemicals Holding LLC (48) Delaware 25 Dow Technology Investments LLC (43) Delaware 50 Union Carbide Comercial Nicaragua, S.A. Nicaragua 100 Union Carbide Customer Services Pte. Ltd. Singapore 100 Union Carbide Ethylene Oxide/Glycol Company Delaware 100 Union Carbide Inter-America, Inc. Delaware 100 Dow Quimica Chilena S.A. (26) Chile 10 Productos Quimicos Peruanos S.A. (30) Peru 9 Union Carbide Middle East Limited Delaware 100 Union Carbide Pan America, Inc. Delaware 100 Dow Quimica Argentina S.A. (25) Argentina 1 Dow Quimica Chilena S.A. (26) Chile 1 Union Carbide Philippines (Far East), Inc. Philippines 100 Union Carbide Polyolefins Development Company, Inc. Delaware 100 Union Carbide South Africa (Proprietary) Limited South Africa 100 Union Carbide Subsidiary C, Inc. Delaware 100 Univation Technologies, LLC (1) Delaware 50 Union Carbide Subsidiary Q Inc. Delaware 100 Union Carbide Wire & Cable Company, Inc. Delaware 100 Union Polymers Sdn. Bhd. Malaysia 90 UNISON Transformer Services, Inc. Delaware 100 Westbridge Insurance Ltd. Bermuda 100 U.S. Laboratories, Inc. Ohio 100 Administrative Business Systems, Inc. Ohio 100 Poly-Carb, Inc. Ohio 100 Warbler I LLC Delaware 100 Yokkaichi MDI Limited Japan 100 *Location of incorporation or organization.Primary location of organization is reported for partnerships. 186 (1) These companies are 50%-owned, nonconsolidated affiliates of The Dow Chemical Company and are accounted for on the equity basis. Separate financial statements for these companies are not included in this Form 10-K. These companies are not controlled, directly or indirectly, by The Dow Chemical Company. Subsidiaries of these companies, if any, are not listed in this Exhibit 21. (2) The Dow Chemical Company effective ownership of Dow Mideast Systems S.A.E. (JSC) is 100% of which Dow Europe Holding B.V. owns 99.96%, Dow Europe GmbH owns 0.020% and Dow InterBranch B.V. owns 0.020%. (3) The Dow Chemical Company effective ownership of Dow Turkiye Kimya Sanayi ve Ticaret Ltd Sirketi is 100% of which Dow Europe Holding B.V. owns 99.9988% and Dow InterBranch B.V. owns 0.0012%. (4) The Dow Chemical Company effective ownership of Mycogen S.A. de C.V. is 100% of which Mycogen Crop Protection, Inc. owns 99% and Agrigenetics, Inc. owns 1%. (5) The Dow Chemical Company effective ownership of Dow Quimica de Colombia S.A. is 100% of which The Dow Chemical Company owns 90% and Dow Chemical Inter-American Limited owns 10%. (6) The Dow Chemical Company effective ownership of DowBrands L.P. is 100% of which Dow Holdings LLC owns 58% and DC Partnership Management Inc. owns 42%. (7) The Dow Chemical Company effective ownership of Dow Venezuela, C.A. is 100% of which Dow AgroSciences B.V. owns 53.84%, The Dow Chemical Company owns 36.06% and Union Carbide Corporation owns 10.1%. (8) The Dow Chemical Company effective ownership of Chemtech II L.P. is 100% of which Dow Chemical Delaware Corp. owns 72.46%, The Dow Chemical Company owns 22.39% and Ifco Inc. owns 5.15%. (9) The Dow Chemical Company effective ownership of Dow AgroSciences LLC is 100% of which Mycogen Corporation owns 51%, Centen Ag Inc. owns 38.91% and Rofan Services Inc. owns 10.09%. (10) The Dow Chemical Company effective ownership of Polyol Belgium B.V.B.A. is 100% of which Dow Benelux B.V. owns 99.5% and Dow Europe Holding B.V. owns 0.5%. (11) The Dow Chemical Company effective ownership of Chemtech Portfolio Inc. is 100% of which Dow Global Technologies Inc. owns 66.82% and Chemtech II L.P. owns 33.18% . (12) The Dow Chemical Company effective ownership of Dow S/B Latex (Zhangjiagang) Co. Ltd. is 100% of which Dow Chemical (China) Investment Company Limited owns 61.16% and Styron Holdings Asia Pte. Ltd. owns 38.84%. (13) The Dow Chemical Company effective ownership of Dow Chemical (Zhangjiagang) Company Limited is 100% of which Dow Chemical (China) Investment Company Limited owns 85.36% and Styron Holdings Asia Pte. Ltd. owns 14.64%. (14) The Dow Chemical Company effective ownership of Fort Saskatchewan Ethylene Storage Limited Partnership is 50% of which Dow Chemical Canada ULC owns 49.9% and Fort Saskatchewan Ethylene Storage Corporation owns 0.2%. (Midland Pipeline Corp. owns 50% of Fort Saskatchewan Ethylene Storage Corporation.) (15) The Dow Chemical Company effective ownership of SAL Petrochemical (Zhangjiagang) Company Limited is 100% of which Styron Holdings Asia Pte. Ltd. owns 90% and Dow Chemical (China) Investment Company Limited owns 10%. (16) The Dow Chemical Company effective ownership of Mycogen Corporation is 100% of which Rofan Services Inc. owns 88.11% and Centen Ag Inc. owns 11.89%. (17) The Dow Chemical Company effective ownership of DowBrands Inc. is 100% of which Dow International Holdings Company owns 79%, Mycogen Corporation owns 11%, Centen Ag Inc. owns 8% and Rofan Services Inc. owns 2%. (18) The Dow Chemical Company effective ownership of PT Dow Chemical Indonesia is 100% of which The Dow Chemical Company owns 84.5991% and Dow Chemical Pacific (Singapore) Private Limited owns 15.4009%. (19) The Dow Chemical Company effective ownership of Dow AgroSciences Hungary Kft. is 100% of which Dow AgroSciences Switzerland S.A. owns 99.97% and Dow AgroSciences Polska Sp z.o.o. owns 0.03%. (20) The Dow Chemical Company effective ownership of Ion Holdings LLC is 100% of which The Dow Chemical Company owns 60% and Rofan Services Inc. owns 40%. (21) The Dow Chemical Company effective ownership of Dow Quimica Mexicana S.A. de C.V. is 100% of which The Dow Chemical Company owns 84.58% and Union Carbide Corporation owns 15.42%. (22) The Dow Chemical Company effective ownership of Dow AgroSciences Argentina S.A. is 100% of which Dow AgroSciences B.V. owns 89.13% and Agrigenetics, Inc. owns 10.87%. (23) The Dow Chemical Company effective ownership of Dexco Polymers LP is 50% of which DW Dexco Investment LLC owns 49.5% and Dexco Polymers Operating Company LLC owns 1%. (The Dow Chemical Company owns 50% of Dexco Polymers Operating Company LLC). (24) The Dow Chemical Company effective ownership of Dow Zwijndrecht B.V.B.A. is 100% of which Dow Europe Holding B.V. owns 99.65% and Dow InterBranch B.V. owns 0.35%. (25) The Dow Chemical Company effective ownership of Dow Quimica Argentina S.A. is 100% of which The Dow Chemical Company owns 76.70%, Union Carbide Corporation owns 23.20% and Union Carbide Pan America, Inc. owns 0.10%. 187 (26) The Dow Chemical Company effective ownership of Dow Quimica Chilena S.A. is 100% of which The Dow Chemical Company owns 89.81%, Union Carbide Inter-America, Inc. owns 10.16% and Union Carbide Pan America, Inc. owns 0.03%. (27) The Dow Chemical Company effective ownership of Dow International Holdings Company is 100% of which The Dow Chemical Company owns 72.0268%, Union Carbide Corporation owns 19.1341%, Essex Specialty Products LLC owns 8.7988% and Dow Chemical International Ltd owns 0.0403%. (28) The Dow Chemical Company effective ownership of Modeland International Holdings Inc. is 100% of which Dow Chemical Finance Canada ULC owns 59.1% and Union Carbide Corporation owns 40.9%. (29) The Dow Chemical Company effective ownership of Dow Hungary Kft. is 100% of which Dow Europe Holding B.V. owns 99.98% and Dow InterBranch B.V. owns 0.02%. (30) The Dow Chemical Company effective ownership of Productos Quimicos Peruanos S.A. is 100% of which The Dow Chemical Company owns 91.21% and Union Carbide Inter-America, Inc. owns 8.79%. (31) The Dow Chemical Company effective ownership of Valuepark Terneuzen C.V. is 50% of which Terneuzen Partnership Services B.V. owns 49.82% and Valuepark Terneuzen Beheer B.V. owns 0.36%. (Dow Benelux B.V. owns 50% of Valuepark Terneuzen Beheer BV). (32) The Dow Chemical Company effective ownership of Dow Chemical International Pvt. Ltd. is 100% of which Dow Chemical Pacific (Singapore) Private Limited owns 99.99% and Dow Chemical (Singapore) Private Limited owns 0.01%. (33) The Dow Chemical Company effective ownership of Dow AgroSciences India Pvt. Ltd. is 100% of which Dow AgroSciences Agricultural Products Limited owns 99.99% and DAS Agricultural Investment Holding Company Ltd. owns 0.01%. (34) The Dow Chemical Company effective ownership of PBBPolisur S.A. is 100% of which Dow Investment Argentina S.A. owns 72% and 3229809 Nova Scotia Company owns 28%. (35) The Dow Chemical Company effective ownership of Dow Stade Produktions GmbH & Co. OHG is 100% of which SAFECHEM Europe GmbH owns 70% and ANGUS Chemie GmbH owns 30%. Dow Europe Holding B.V acts as a general partner with 0% capital participation. (36) The Dow Chemical Company effective ownership of DML Holding Inc. is 100% of which The Dow Chemical Company owns 88.84% and Union Carbide Corporation owns 11.16%. (37) The Dow Chemical Company effective ownership of GWN Holding, Inc. is 100% of which The Dow Chemical Company owns 66.23%, Essex Specialty Products LLC owns 26.93% and Union Carbide Corporation owns 6.84%. (38) The Dow Chemical Company effective ownership of Dow AgroSciences Bolivia S.A. is 100% of which Dow AgroSciences B.V. owns 99%, Dow AgroSciences Argentina S.A. owns 0.5% and Dow AgroSciences Paraguay S.A. owns 0.5%. (39) The Dow Chemical Company effective ownership of Dow AgroSciences Paraguay S.A. is 100% of which Dow AgroSciences B.V. owns 99.99% and Dow AgroSciences Argentina S.A. owns 0.01%. (40) The Dow Chemical Company effective ownership of Dow Chemical Korea Limited is 100% of which The Dow Chemical Company owns 85.82% and Dow Europe Holding B.V. owns 14.18%. (41) The Dow Chemical Company effective ownership of Dow Saudi Arabia Company is 100% of which Dow Europe Holding B.V. owns 85% and Dow Interbranch B.V. owns 15%. (42) The Dow Chemical Company effective ownership of Dow Wolff Cellulosics GmbH & Co. OHG is 100% of which ANGUS Chemie GmbH owns 50% and SAFECHEM Europe GmbH owns 50%. Dow Europe Holding B.V. acts as general partner with 0% capital participation. (43) The Dow Chemical Company effective ownership of Dow Technology Investments LLC is 100% of which Dow Global Technologies Inc. owns 50% and Union Carbide Chemicals & Plastics Technology LLC owns 50%. (44) The Dow Chemical Company effective ownership of DC Spectrum Holding C.V. is 100% of which Dow International Holdings Company owns 99.999% and Dow Netherlands Holdings LLC owns 0.001%. (45) The Dow Chemical Company effective ownership of Cooperatieve DC Prisma Holding U.A. is 100% of which DC Spectrum Holding C.V. owns 99.999% and Dow Netherlands Investments LLC owns .001%. (46) The Dow Chemical Company effective ownership of DC Galaxy Holding C.V. is 100% of which Dow International Holdings S.A. owns 99.928% and Dow Dutch Holding B.V. owns 0.072%. (47) The Dow Chemical Company effective ownership of Pacific Plastics (Thailand) Limited is 100% of which Dow Chemical International Ltd. owns 51% and The Dow Chemical Company owns 49%. (48) The Dow Chemical Company effective ownership of Dow Petrochemicals Holding LLC is 100% of which The Dow Chemical Company owns 25%, Dow Global Technologies Inc. owns 25%, Union Carbide Corporation owns 25% and Union Carbide Chemicals & Plastics Technology LLC owns 25%. 188 (49) The Dow Chemical Company effective ownership of Dow Egypt Services Limited is 100% of which Dow Mideast Systems S.A.E. (JSC) owns 75% and Dow Europe GmbH owns 25%. (50) The Dow Chemical Company effective ownership of Dow Olefinverbund GmbH is 100% of which Dow Europe Holding B.V. owns 95% and Dow Beteiligungsgesellschaft mbH & Co. KG owns 5%. (51) The Dow Chemical Company effective ownership of Dow Izolan OOO is 58% via its ownership interest in RUS Polyurethanes Holding B.V. (52) The Dow Chemical Company effective ownership of Dow Izolan Ukraine LLC is 58% via its ownership interest in RUS Polyurethanes Holding B.V. (53) The Dow Chemical Company effective ownership of K-D Petrochemicals C.V. is 50% of which Daulat Holdco LLC owns .00058011%, Dow Plastics and Chemicals Holding B.V. owns .00058011%, Daulat Canada Holding LP owns .00058011% and K-Dow Petrochemicals GmbH owns 99.99651933% (Dow Petrochemicals Holding LLC owns 50% of K-Dow Petrochemicals GmbH.) (54) The Dow Chemical Company effective ownership of Dow Investment Argentina S.A. is 100% of which 3229809 Nova Scotia Company owns 97% and Daulat Canada Holding LP owns 3%. (55) The Dow Chemical Company effective ownership of Rohm and Haas Australia Pty. Ltd. is 100% of which Rohm and Haas Company owns 99.999867% and Charles Lennig & Company LLC owns .000133%. (56) The Dow Chemical Company effective ownership of Rohm and Haas Chile Limitada. is 100% of which Rohm and Haas Company owns 99% and Charles Lennig & Company LLC owns 1%. (57) The Dow Chemical Company effective ownership of Rohm and Haas Colombia Ltda is 100% of which Rohm and Haas Company owns 94.899867% and Charles Lennig & Company LLC owns 5.100133%. (58) The Dow Chemical Company effective ownership of Rohm and Haas Argentina S.R.L. is 100% of which Rohm and Haas Denmark Finance A/S owns 98.15394% and Rohm and Haas Company owns 1.84606%. (59) The Dow Chemical Company effective ownership of Rohm and Haas Chemicals LLC is 100% of which Rohm and Haas Holdings LLC owns 76.80153%, Rohm and Haas Company owns 23.13014% and Rohm and Haas Latin America, Inc. owns .06833%. (60) The Dow Chemical Company effective ownership of Rohm and Haas China Investment Holding Company Ltd is 100% of which Rohm and Haas Denmark Finance A/S owns 80.17805%, Rohm and Haas Denmark A/S owns 19.821944% and Rohm and Haas (Bermuda), Ltd. owns .000006%. (61) The Dow Chemical Company effective ownership of Rohm and Haas Holdings Ltd. is 100% of which Rohm and Haas (Bermuda), Ltd. owns 99.971725% and Rohm and Haas Credit LLC owns .028275%. (62) The Dow Chemical Company effective ownership of Rohm and Haas Equity Corporation is 100% of which Rohm and Haas Credit LLC owns 82.731264%, Rohm and Haas Chemicals LLC owns 12.666042%, Rohm and Haas Electronic Materials LLC owns 3.031015% and Rohm and Haas Company owns 1.571679%. (63) The Dow Chemical Company effective ownership of Rohm and Haas Canada Holdings LP is 100% of which Rohm and Haas Canada Finance Company owns 99.99% and Rohm and Haas Canada Investments Inc. owns .01%. (64) The Dow Chemical Company effective ownership of Rohm and Haas Canada LP is 100% of which Rohm and Haas Canada Holdings LP owns 99.99% and Rohm and Haas Canada Investments Inc. owns .01%. (65) The Dow Chemical Company effective ownership of Rohm and Haas Investments Holdings Inc. is 90.909% of which Rohm and Haas Company owns 63.6363% and Rohm and Haas Texas Incorporated owns 27.2727%. (66) The Dow Chemical Company effective ownership of Rohm and Haas European Holding ApS is 100% of which Rohm and Haas Equity Corporation owns 99.999347% and Rohm and Haas Denmark Investments LLC owns .000653%. (67) The Dow Chemical Company effective ownership of Acima AG fur Chemische Industrie is 100% of which Rohm and Haas Denmark A/S is 50% and Rohm and Haas Denmark Finance A/S is 50%. (68) The Dow Chemical Company effective ownership of Rohm and Haas (India) Pvt. Ltd. is 100% of which Rohm and Haas India Investment ApS owns 99.994393% and Rohm and Haas Denmark A/S owns .005607%. (69) The Dow Chemical Company effective ownership of PT. Rohm and Haas Indonesia is 100% of which Rohm and Haas Denmark Finance A/S owns 99% and Rohm and Haas Denmark China Investment ApS is 1%. (70) The Dow Chemical Company effective ownership Rohm and Haas Mexico, S. de R.L. de C.V. is 100% of which RH DK Mexico Holding ApS is 99.999999% and Rohm and Haas Denmark China Investment ApS is .000001%. (71) The Dow Chemical Company effective ownership of Rohm and Haas Bermuda Partner I GP is 100% of which Rohm and Haas Denmark Bermuda Holding Company ApS owns 53.751817%, Rohm and Haas Denmark Finance A/S owns 46.248181% and Rohm and Haas Denmark China ApS owns .000002%. (72) The Dow Chemical Company effective ownership of Rohm and Haas Bermuda GP is 100% of which Rohm and Haas Bermuda Partner II GP is 53.751818% and Rohm and Haas Denmark Bermuda GP ApS is 47.196102%. 189 (73) The Dow Chemical Company effective ownership of Rohm and Haas Eastern Europe Holding ApS is 100% of which Rohm and Haas Denmark European Investment ApS is 99.982308% and Rohm and Haas Denmark Holding Company ApS owns 0.017692%. (74) The Dow Chemical Company effective ownership of Rohm and Haas Europe Trading ApS is 100% of which Rohm and Haas Denmark European Investment ApS is 84.168012% and Morton Service B.V. owns 15.831988%. (75) The Dow Chemical Company effective ownership of Rohm and Haas Kimya Sanayi Limited Sirketi is 100% of which Rohm and Haas Turkey Industry Holding ApS is 99.92% and Rohm and Haas Denmark European ApS owns .08%. (76) The Dow Chemical Company effective ownership of Rohm and Haas Kimya Ticaret Limited Sirketi is 100% of which Rohm and Haas Turkey Distribution Holding ApS is 99.99875% and Rohm and Haas Denmark European ApS owns .00125%. (77) The Dow Chemical Company effective ownership of Rohm and Haas Kimyasal Urunler Uretim Dagitim ve Ticaret A.S. is 60% of which Rohm and Haas Turkey Industry Holding ApS owns 36.66667% and Rohm and Haas Turkey Distribution Holding ApS owns 23.33333%. (78) The Dow Chemical Company effective ownership of Rohm and Haas International SNC is 100% of which Rohm and Haas Denmark Holding Company ApS owns 99.999996% and Rohm and Haas France Investment SAS owns .000004%. (79) The Dow Chemical Company effective ownership of Rohm and Haas Bermuda Partner II GP is 100% of which Rohm and Haas Denmark Finance A/S owns 99.999999% and Rohm and Haas Denmark China Investment ApS owns .000001%. (80) The Dow Chemical Company effective ownership of Rohm and Haas Electronic Materials Singapore Pte. Ltd. is 100% of which Rohm and Haas Electronic Materials Asia Limited owns 50% and RH Asia Holding GmbH owns 50%. (81) The Dow Chemical Company effective ownership of Rohm and Haas Latinoamerica, S. DE R.L. DE C.V. is 100% of which Rohm and Haas Denmark Finance A/S owns 99.999999% and Rohm and Haas Denmark China Investment ApS owns .000001%. (82) The Dow Chemical Company effective ownership of Battleground Water Company is 60.61% of which Rohm and Haas Texas Incorporated owns 51.77% and The Dow Chemical Company owns 8.84%. (83) The Dow Chemical Company effective ownership of Dow MF Produktion GmbH & Co. OHG is 100% of which SAFECHEM Europe GmbH owns 70% and Haltermann Products GmbH owns 30%. Dow Europe Holding B.V acts as a general partner with 0% capital participation. (84) The Dow Chemical Company effective ownership of Siam Polyethylene Company Limited is 50% of which Daulat Canada Holding LP owns 49% and SD Group Service Co. Ltd., which is 50%-owned by The Dow Chemical Company, owns 2%. (85) The Dow Chemical Company effective ownership of Dow Deutschland Vertriebs GmbH & Co. OHG is 100% of which SAFECHEM Europe GmbH owns 70% and Dow Deutschland Vertriebs GmbH owns 30%. Dow Europe Holding B.V acts as a general partner with 0% capital participation. (86) The Dow Chemical Company effective ownership of Dow International Holdings S.A. is 100% of which Dow Dutch Holding B.V. owns 99.824% and Dow Chemical International Ltd. owns 0.176%. 190
